DETAILED ACTION
Applicants response and amendments (filed on 09/23/2021) to the office action dated 03/26/2021 are entered and considered. Claims 1, 9, 10, and 18 have been amended. Claim 4 has been canceled. Claims 1-3 and 5-18 are currently under consideration on the merits.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The examiner acknowledges that the requirements for claims of foreign priority have been met.

Response to Amendment
	The objections to the specification have been withdrawn due specification amendments. The rejection of claims 1-8 under 35 U.S.C. § 112(a) is maintained. The rejection of claims 1-3, 5, 7-9, 11-13, and 18 under 35 U.S.C § 102 has been withdrawn due to claim amendments. The rejections under 35 U.S.C. § 103 have been modified to address the newly amended claims. 

Claim Rejections - 35 USC § 112 (Maintained Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for
A method of determining the potential of a cancer or tumor to metastasize within a patient diagnosed with a cancer or tumor to the liver or lung, comprising:
seeding liver and/or lung biomatrix scaffolds with cells of a tumor biopsy or sample taken from a patient diagnosed with a cancer or tumor, each liver and/or lung biomatrix scaffold originating from a human body and recapitulating the biological facets of the organ or tissue from which it originated;
analyzing the cells for the ability to form a colony of growing cells; and
wherein if the cells form a colony of growing cells on liver and/or lung biomatrix scaffolds, they have the potential to metastasize into lung and liver tissues. 

The specification does not reasonably provide enablement for
A method of determining a potential of a cancer or tumor to metastasize within a patient diagnosed with a cancer or tumor, comprising:
Seeding ANY biomatrix scaffold with cells of a tumor biopsy or sample taken from a patient diagnosed with a cancer or tumor, each biomatrix scaffold originating from a human body and recapitulating the biological facets or the organ or tissue from which it originated,
Analyzing the cells for the ability to form a colony of growing cells, and
Wherein in vivo metastasis into ANY organ or tissue is predicted if the cells form a colony of growing cells on one or more biomatrix scaffolds, respectively, originating therefrom.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
While determining whether a specification is enabling, one considers whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided. When determining whether a specification meets the enablement requirements, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)). Furthermore, USPTO does not have laboratory facilities to test if an invention will function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raised and discussed based on the state of knowledge pertinent to an art at the time of the invention.

Breadth of the claims- Claim 1 is directed to a method of predicting the potential of ANY patient derived cancer or tumor cells to metastasize to ANY organ or tissue in vivo. The predictive potential of the model is determined by the ability of the cancer or tumor cells to grow and form colonies on biomatrix scaffolds derived from ANY human organ or tissue. The breadth of the claims are very broad.
Nature of the invention- Biomatrix scaffold is defined in the specification as an isolated extract of extracellular matrix produced by a strategy of keeping all of the tissue’s collagens in an insoluble form Page 35, lines 6-17). Furthermore, the specification teaches that the produced lung and liver biomatrix scaffolds were similar to their in vivo counterparts in respect to extracellular protein content and 3D structure (Fig. 1c; Fig. 6a; Fig. 11a and page 44-45). Liver and lung biomatrix scaffolds were demonstrated to have different protein content (Fig. 1d; Fig 6c) and ECM components (Fig. 7) indicating their unique microenvironments. These biomatrix scaffolds were then used in subsequent experiments as a substrate for the growth of three colorectal cancer (CRC) cell lines: HT-29, Caco2, and SW480 (Page 37, lines 5-15). 
It is taught in the specification that when the above CRC cell lines were grown on liver or lung biomatrix scaffolds they formed metastatic colonies (Fig. 2) that were similar to their in vivo counterparts (Fig. 3; Fig. 8; Fig. 9; Fig. 11; page 45-48). Colonies grown on liver or lung biomatrix scaffolds had different growth rates (Fig. 2c; Fig. 9), responses to therapeutics (Fig. 5), morphological characteristics (Fig. 10), and expression of Timp1 (Fig. 11d) when compared to cells grown on plastic, collagen, or matrigel. Lastly, when the above CRC cell lines were grown on liver or lung biomatrix scaffolds they demonstrated increased metastatic potential in vivo for the same organ compared to CRC cell lines grown on plastic, collagen, or matrigel (Fig.4; Page 48-49). Interestingly, CRC cell lines grown on liver biomatrix scaffolds also demonstrated increased metastatic potential towards the liver (Fig.4).
The teachings of the specification described above are not sufficient to enable the entire scope of the claims because, while the production of decellularized tissue through perfusion decellularization methods such as those of the instant application are known in the art (Guyette J. et al. Nat Protoc. 2014; Crapo P et al. Biomaterials. 2011), their use as predictive models for determining the ability of any cancer to metastasize to ANY organ or tissue are unknown.
State of the prior art- Several models exists for modeling metastasis in vitro (Pouliot N. et al. Landes Bioscience; 2000-2013) and in vivo (Perason Hb. Et al. Landes Bioscience; 2000-2013). In vitro Pouliot N. et al. Landes Bioscience; 2000-2013). Existing three-dimensional models make use of synthetic matrices, natural extracellular matrix (ECM) proteins, microfluidic systems, microfluidic co-culture systems, decellularized matrices (such as in the present invention), decellularized matrices repopulated by cultured cells (such as fibroblast to study cell-to-cell interactions), bioreactors, and others (Pouliot N. et al. Landes Bioscience; 2000-2013; Villasante A. et al. Expert Opin Drug Discov. 2015; Kenny HA. Et al. Cancer Treat Res. 2009; Salamanna F. et al. Oncotarget. 2016; Alemany-Ribes M. et al. Drug Deliv Rev. 2014; Kimlin LC. Et al. Mol Carcinog. 2013). Despite the plethora of different 3D cancer models used to study metastasis, the process remains poorly understood (Alemany-Ribes M. et al. Drug Deliv Rev. 2014). This is partly due the difficulty in modeling the complex biological mechanisms driving tumor progression (Alemany-Ribes M. et al. Drug Deliv Rev. 2014),  the incredible genetic diversity observed between different cancers and even cells within the same tumor (Smith C. Nature. 2013), and the limited similarities between cancer cell lines and their in vivo counterparts (Alemany-Ribes M. et al. Drug Deliv Rev. 2014). 
Despite the difficulty of modeling cancer progression in vitro, it is generally accepted in the art that 3D in vitro models are a step towards recreating the in vivo tumor microenvironment (Pouliot N. et al. Landes Bioscience; 2000-2013). However, it is also understood that each model has their own caveats and only allows the study of specific steps of the metastatic cascade (Perason Hb. Et al. Landes Bioscience; 2000-2013; Alemany-Ribes M. et al. Drug Deliv Rev. 2014). Additionally, some aspects of metastasis remain difficult to replicate in vitro, specifically the role of the immune system (Perason Hb. Et al. Landes Bioscience; 2000-2013; Villasante A. et al. Expert Opin Drug Discov. 2015). As such, no model currently claims to be able to accurately and precisely predict the location of cancer metastasis for any cancer and to ANY organ or tissue.
in vitro models are not able to recapitulate the entirety of the metastatic process that occurs in vivo. It is especially difficult to replicate the immune system in vitro, which plays an important role in determining whether metastasis is likely to occur. This aspect is not remedied by the state of the art or the instant specification. Furthermore, no current in vitro model has been able to predict the metastasis of any cancer to ANY organ or tissue. This is partially remedied by the instant specification and US patent publication 20130195811, which demonstrated the potential of in vitro culture on liver and lung biomatrix scaffolds to predict in vivo metastasis to liver or lung tissues and/or organs. However, it is unclear whether this metastatic potential was an inherent property of the cell, or if culturing the cells on liver or lung biomatrix scaffolds predisposed the cancer to metastasize to those organs and/or tissue. Neither the state of the art nor the instant specification addresses this question. Furthermore, it is unclear whether biomatrix scaffolds from organs or tissues other than the lung or liver, which are the most common sites of metastasis (Meleth S. et al. 2013), will also show a correlation with metastatic locations in vivo. Again, neither the state of the art nor the instant specification addresses this question.
Level of ordinary skill in the art and experimentation- The level of one of ordinary skill in the art is high. One of ordinary skill in the art would be able to use the present disclosure to create liver and lung biomatrix scaffolds and use said scaffolds to model the potential of cancer (or tumor) cells to metastasis to these organs. However, because of the inherent unpredictability in the art, one of ordinary skill would not be able recreate a model for predicting the metastasis of ANY cancer to ANY organ or tissue using biomatrix scaffolds derived from ANY organ or tissue based on the current disclosure. Furthermore, the experimentation necessary to make or use the claimed invention is not routine in the art and therefore the amount of experimentation is considered undue. Therefore, while enabling for the scope as set forth at the start of this rejection, the specification and state of the art fail to enable the entire scope of the claims.
Regarding claims 2-8- Claims 2-8 require the limitations of claim one, namely that the metastatic potential of any cancer to ANY organ or tissue be predicted by their growth on ANY biomatrix scaffold. This means that all dependent claims are then drawn to any cancer grown on ANY biomatrix scaffold and the characterization of cancer colonies that are able to metastasize to ANY organ or tissue. However, as discussed above, the specification and the art only provide enablement for predicting metastasis of any cancer to liver and/or lung organs or tissue, based on the growth of said cancer on liver and/or lung biomatrix scaffolds. Therefore, the specification does not reasonably provide enablement for claims 2-8 for the same reasons as discussed for claim 1 above.

Claim Rejections - 35 USC § 103 (Modified to address claim amendments)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 7-10, 11-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 20130195811 (hereinafter referred to as Wang et al) in view of Sinicrope FA. Et al. Clin Gastroenterol Hepatol. 2016:14(5):651-658 (herein after referred to as Sinicrope et al).
Regarding claims 1 and 15- Wang et al teaches a method of identifying the metastatic potential of a tumor or cancer into lung or liver tissue (Example 2, paragraph 0242; Table 9), comprising producing a biomatrix scaffold, seeding the biomatrix scaffold with tumor cells, analyzing growth of the tumor cells on the biomatrix scaffold, wherein growth of tumor cells on the biomatrix scaffold identifies the tumor cells can colonize the same tissue in vivo (paragraph 0016). Wang et al further teaches that colorectal cancers which had metastasized to the liver were resected from six patients, and the tissue was Example 2, paragraph 0242; Table 9). Cells were analyzed for their ability to form a colony of growing cells (Example 2, paragraph 0242), and the conditions supporting the highest number of colonies correlated with the ability of the cells to metastasis to that tissue from which a scaffold was prepared (liver and lung scaffolds were used) in vivo (Example 2, paragraph 0242; Table 9; Fig. 17 a and b; Claim 35). Lastly, Wang et al teaches that biomatrix scaffolds can be produced from any tissue (Paragraph 0053, and 0054), that exemplary subjects for creating biomatrix scaffolds include humans, and that the produced scaffolds are representative or comparable to the biological tissue from which they were created (Paragraph 055; See also paragraphs 00006, 0164, and 0170). It is important to note that while Wang et al teaches biomatrix scaffolds can be produced from any tissue, only liver and lung tissues were shown to predict metastatic potential (Example 2, paragraph 0242; Table 9).
Regarding claim 2- Wang et al teaches that growth of tumor cells on a biomatrix scaffold, specifically those of lung and liver (Example 2, paragraph 0242; Table 9), identifies that the tumor cells can colonize the same tissue in vivo (Paragraph 0016). Furthermore, Wang et al demonstrated that the resection of colorectal cancer tissue from the liver (where it had metastasized) of six patients preferentially formed colonies on liver or lung biomatrix scaffolds (Example 2, paragraph 0242; Table 9). Lastly, Wang et al teaches that in addition to the liver, some patients had tumors that had also metastasized to the lung (paragraph 0242).
Regarding claim 3- Wang et al teaches the use of scaffolds which are intact, sectioned, or pulverized and dispersed in various ways for specific uses (Paragraph 0003). Furthermore, biomatrix scaffolds can be frozen and sections prepared from the frozen tissue (Paragraph 0011). Lastly, Wang et al teaches that biomatrix scaffolds can be cryogenically pulverized (Paragraph 0029) through grinding of the biomatrix scaffold in a freezer mill at or near liquid nitrogen temperatures (Paragraph 0089).
Regarding claim 5- Wang et al teaches that biomatrix scaffolds can be used to identify a tumor responsiveness to specific anti-tumor treatments (Paragraph 0017), wherein identifying the responsiveness is achieved by identifying where growth is inhibited after treatment (Paragraph 0101; see also claim 36).
Regarding claims 7 and 8- Wang et al teaches that examples of tumor treatment include chemotherapeutic agents, antibodies, radiation therapy, immunotherapy, hormonal therapy, and any therapy as would be well known in the art (Paragraph 0101).
 Regarding claims 9 and 16-17- Wang et al teaches identifying a method of identifying a tumor cell as responsive to an anti-tumor treatment, the method comprising creating a biomatrix scaffold, seeding the scaffold with tumor cells, applying the anti-tumor treatment to the tumor cells of the biomatrix scaffold, monitoring growth and identify which tumor cells respond to treatment (Paragraph 017; 0101; claim 36). Wang et al further teaches that the biomatrix scaffolds of the invention can be used to produce cultures of tumor cell lines or of primary cultures (i.e. isolated from a patient) of tumors, which allows the assessment of the patient’s tumor for specific drug sensitivities (Example 2, paragraph 0239).  Following the analysis of different anti-tumor therapies, an anti-tumor treatment that is effective against the subject’s tumor cells can be selected and administered (Paragraph 0101). Lastly, Wang et al teaches that biomatrix scaffolds can be produced from any tissue (Paragraph 0053, and 0054), that exemplary subjects for creating biomatrix scaffolds include humans, and that the produced scaffolds are representative or comparable to the biological tissue from which they were created (Paragraph 055; See also paragraphs 00006, 0164, and 0170). 
Regarding claims 11-13- Wang et al teaches that examples of tumor treatment include chemotherapeutic agents, antibodies, radiation therapy, immunotherapy, hormonal therapy, and any therapy as would be well known in the art (Paragraph 0101).
Regarding claim 18- Wang et al teaches that biomatrix scaffolds can be used to model metastatic potential (Paragraph 0099). For example, a method of modeling metastatic potential of a tumor, specifically for lung and liver (Example 2, paragraph 0242; Table 9), is comprised of producing a biomatrix scaffold, seeding the biomatrix scaffold with tumor cells, monitoring growth of the tumor cells on the biomatrix scaffold, wherein growth of tumor cells on the biomatrix scaffold identifies the tumor cells can colonize that tissue in vivo (Paragraph 0016). This model was exemplified by using liver and lung biomatrix scaffolds to culture tumors resected from human patients (Example 2, paragraph 0242). Wang et al teaches that the resected tumors were able to form the most colonies on liver and lung biomatrix scaffolds, corresponding to metastasis to liver and lung in the patients (Example 2, paragraph 0242; Table 9).  Lastly, Wang et al teaches that biomatrix scaffolds can be produced from any tissue (Paragraph 0053, and 0054), that exemplary subjects for creating biomatrix scaffolds include humans, and that the produced scaffolds are representative or comparable to the biological tissue from which they were created (Paragraph 055; See also paragraphs 00006, 0164, and 0170). It is important to note that while Wang et al teaches biomatrix scaffolds can be produced from any tissue, only liver and lung tissues were shown to predict metastatic potential (Example 2, paragraph 0242; Table 9).
	However, Wang et al fails to teach characterizing the colony based on histology, exosome production, microRNA production, interactions with mesenchymal cells, and/or gene expression profile (claims 1 and 9) or wherein a cancer therapy and/or chemotherapeutic agent is selected based on histology, exosome production, microRNA production, interactions with mesenchymal cells, and/or gene expression profile of the colony (claims 6, 9-10, and 18) compared to an untreated control (claims 9-10). Additionally, Wang et al fails to teach a kit comprising biomatrix scaffolds and instructions for performing the method of claim 1 (claim 15), or a kit comprising one or more biomatrix scaffolds, instructions for seeding cells on one or more biomatrix scaffolds, instructions for the method of claim 9, and one or more cancer therapies and/or chemotherapeutic agents (claims 16 and 17).
	Regarding claims 1, 6, 9-10, and 18- Sinicrope et al teaches that Precision oncology is becoming increasingly important in the management of therapy of colorectal cancer since large variations exists in individual patient prognosis and response to chemotherapy due to molecular heterogeneity (Abstract). Particularly biomarkers have been identified that can be utilized to predict clinical outcome and to inform treatment selection (Abstract). Sinicrope et al further teaches that molecular testing is routinely performed in clinical practice for the selection of patients for targeted biologic agents or immunotherapy (Abstract). In fact, personalized therapy of CRC has seen major advances in the setting of metastatic disease whereby monoclonal antibodies targeting tumor angiogenesis or epidermal growth factor receptor signaling pathway have significantly improved patient survival when given in combination with cytotoxic chemotherapy (Predictive and prognostic biomarkers, paragraph 02). The same improvement was not observed for non-metastatic colorectal cancer (Predictive and prognostic biomarkers, paragraph 02), indicating the importance of tumor characterization for therapy. Lastly, Sinicrope et al teaches that combining gene expression profiling with biomarker-based classification could enable the identification of tumor subtypes and promote targeted interventions (Conclusion).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the methods of determining the potential of a tumor to metastasize and determining an appropriate treatment for said tumor taught by Wang et al to include characterizing a tumor colony based on the histology, exosome production, microRNA production, interactions with mesenchymal cells, and/or gene expression profiles to select an appropriate anti-tumor therapy. One of ordinary skill in the art would have been motivated to do so as molecular testing is routinely performed in clinical practice to identify patients that will respond to specific biologic agents or immunotherapy (Abstract). Importantly, this type of personalized therapy has led to major advances Predictive and prognostic biomarkers, paragraph 02). Therefore, one of ordinary skill would be motivated to characterize the colony to determine which therapeutics the cancer or tumor would respond to and to then test that therapeutic for efficacy. One of ordinary skill would then be motivated to compare the molecular characterization of treated and untreated cancer or tumor cells to determine which therapy was most effective and to then select that therapy. One of ordinary skill in the art would expect a reasonable chance of success in modifying the method of Wang et al to include the teachings of Sinicrope et al, as molecular testing was well known and routinely performed in clinical practice (Abstract). Additionally, methods for comparing the effect of a therapy by comparing treatment groups to untreated controls was routine in the art prior to the effective filing date of the claimed invention.
	Regarding claims 15-17- The teachings of Wang et al and Sinicrope et al make obvious the methods of claims 1 and 9 as discussed above. 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Wang et al and Sinicrope et al to assemble a kit comprising liver or lung biomatrix scaffolds originating from human tissue, instructions for seeding cells on said lung or liver biomatrix scaffolds, and include instructions for performing the method of claim 1. One of ordinary skill in the art would be motivated to do so to develop a broad application for the method of predicting the metastatic potential of different cancers to liver or lung tissue. One of ordinary skill in the art would expect a reasonable chance of success as the components and method of the kit disclosed in claim 1 are made obvious by Wang et al and Sinicrope et al in their entirety. Additionally, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the teachings of Wang et al and Sinicrope et al to assemble a kit comprising one or more biomatrix scaffolds originating from one or more predetermined tissues or organs, respectively, of a human body, instructions for seeding cells, instructions for 
	Furthermore, the MPEP teaches that instructions of use in a kit do not render an invention patentability distinct from the prior art unless the instructions provide a structural distinction between components (See MPEP § 2112.01(III)).

In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)("Where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability..[T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate.").

Claims 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 20130195811 (hereinafter referred to as Wang et al) in view of Sinicrope FA. Et al. Clin Gastroenterol Hepatol. 2016:14(5):651-658 (herein after referred to as Sinicrope et al) as applied to claim 9 above, and further in view of Yang Y. J Clin Invest. 2015 Sep; 125(9):3335-7 (herein after referred to as Yang).
The teachings of Wang et al and Sinicrope et al regarding the limitations of claim 9 have been discussed previously.
However, Wang et al fails to teach wherein the immunotherapy is selected from dendritic cell therapy, T-cell dependent therapy, or NK-cell dependent therapy (Claim 13).
Regarding claim 13-Yang teaches that clinical success using immune checkpoint antibody therapy and chimeric antigen receptor (CAR) T cells demonstrates the results of tipping the balance in favor of the immune system for the elimination of cancer cells (Introduction, paragraph 02). Importantly, Yang teaches that CAR T cell therapy could redirect T cell killing to cells expressing the antibodies cognate antigen (CAR T cell therapy). For example, CD19 CAR T cells could eradicate lymphoma and leukemia in immune-deficient mice (CAR T cell therapy). Since then, CAR T cells have been demonstrated to lead to improved clinical outcomes in treating patients with relapsed or refractory B cell malignancies (CAR T cell therapy).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Wang et al to include screening tumor cells for susceptibility to cell dependent therapies as taught by Yang. One of ordinary skill in the art would have been motivated to do so as CAR T cell therapies have been demonstrated to improve patient outcomes in the treatment of relapsed or refractory B cell malignancies, and CAR T cell therapy can redirect T cell killing to additional cancer antigens, as taught by Yang (CAR T cell therapy). Therefore, testing these therapies using the method of the present invention would extend the applicability of the current model to additional cancer therapies. One of ordinary skill in the art would expect a reasonable chance of success as CAR T cells have been demonstrated to be effecting in targeting and killing specific cancer cell types, such as B cell malignancies (CAR T cell therapy). 

Claims 9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 20130195811 (hereinafter referred to as Wang et al) in view of Sinicrope FA. Et al. Clin Gastroenterol Hepatol. 2016:14(5):651-658 (herein after referred to as Sinicrope et al) as applied to claim 9 above, and further in view US patent publication 20080255066 (herein after referred to as Koropatnick et al).

	However, Wang et al fails to teach wherein the molecular therapy comprises administering one or more antisense oligonucleotides (Claim 14).
	Regarding claim 14- Koropatnick et al teaches the use of a combination of antisense oligonucleotides for use in cancer therapy (Paragraph 0002). Koropatnick et al further teaches that several antisense oligonucleotides have been demonstrated to have antiproliferative effects against neoplastic cells in vitro and in vivo, and several have demonstrated anti-tumor activity and limited toxicity in phase I clinical trials (Paragraph 0003). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of Wang et al to include screening the tumor cells for susceptibility to antisense oligonucleotides. One of ordinary skill in the art would have been motivated to do so as antisense oligonucleotides have been demonstrated to anti-tumor activity in vitro and in vivo, as taught by Koropatnick et al (Paragraph 0003). Therefore, testing these therapies using the method of the present invention would extend the applicability of the current model to additional cancer therapies. One of ordinary skill in the art would expect a reasonable chance of success as antisense oligonucleotides have been demonstrated to have anti-tumor activity in vitro and in vivo (Paragraph 0003).

Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive.
	
Claim Rejection Under 35 U.S.C. § 112, enablement
Remarks page 10, filed 09/23/21). Additionally, they state that the claims have been amended to include characterizing the tumor or cancer cell line as described in the working examples (Remarks page 10, filed 09/23/21). Applicants argue that since these examples are provided in the specification that one of ordinary skill would understand the claimed method could be used with any tissue or cancer without undue experimentation.
	The examiner respectfully disagrees. While applicants have taught a method that uses both lung and liver biomatrix scaffolds to determine the potential of a cancer to metastasize to those tissues, these working examples do not address the issues recognized in the art that modeling cancer metastasis in vitro is highly unpredictable and remains poorly understood despite numerous advances in modeling techniques (State of the prior art, page 8-9 of the office action mailed 03/26/21). The art teaches that, due to the highly heterogeneous nature of cancer and the difficulty in modeling the complex biological mechanisms driving tumor progression, each in vitro metastasis models has caveats and therefore can only be used to study some of the steps in the metastatic cascade (State of the prior art, page 8-9 of the office action mailed 03/26/21). The specification does not provide any guidance as to how an artisan would have addressed these issues while practicing the full breadth of the claimed invention. Furthermore, one particular important aspect that is not captured by in vitro models is the role of the immune system during cancer metastasis (State of the prior art, page 8-9 of the office action mailed 03/26/21). Additionally, since the lung and liver are the most common sites of metastasis it may be these tissues are uniquely suited for determining metastasis to these organs (see page 9-10 bridging paragraph of the office action mailed 03/26/21). Because of the unpredictability in the art, and the inability of in vitro models to recapture the entire metastatic process, it is unpredictable whether the 

Claim Rejections Under 35 U.S.C. § 103
The examiner had modified claim rejections to address the newly added claim amendments. The discussion that follows is in regards to applicants’ arguments as applicable to rejections of record. The applicant asserts the following:
The claimed method produces colonies that resemble in vivo metastatic tumors that contain the same pathological features found in vivo metastases of the tissue or organ the biomatrix scaffold is derived from (Page 11, last paragraph; Page 12, second paragraph of remarks filed 09/23/21).
That Sinicrope teaches the identification of subtypes of colorectal cancer and the evaluation of biomarkers KRAS/BRAF and MSI/MMR to identify colon cancer subtypes for potential use of subtype-based targeted intervention (Page 12, last paragraph of remarks filed 09/23/21). As Sinicrope is directed to measuring biomarkers from patient samples and not an ex vivo engineered metastatic colony the teachings of Sinicrope are not relevant to the present claims and cannot provide the missing teachings of Wang (Page 12, last paragraph of remarks filed 09/23/21).
Regarding argument 1- in response to applicant’s arguments, the instant claims do not recite that the metastatic colonies resemble there in vivo counterparts or that the produced metastatic colonies share pathological features with their in vivo counterparts. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Additionally, the method taught by Wang et al is the same as that described in the instant specification (i.e. seeding cancer or tumor cells onto liver or See pages 12-15 of office action mailed 03/26/21 for the teachings of Wang et al).
Regarding argument 2- In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Wang et al teaches a method and model for identifying the metastatic potential of a cancer or tumor to liver and lung biomatrix scaffolds, as well as a method for identifying an appropriate treatment for a cancer or tumor (See pages 12-15 of office action mailed 03/26/21). Sinicrope et al teaches that molecular testing is routinely performed in clinical practice for the selection of patients for targeted biologic agents or immunotherapy (Page 16 of office action mailed 03/26/21). As Wang et al teaches a method for determining an appropriate treatment for cancer or a tumor, and Sinicrope et al teaches that molecular testing aides in the selection of an appropriate treatment, it would have been prima facie obvious to one of ordinary skill to include characterizing the formed metastatic colonies for their molecular features to aid in the selection of therapeutic compounds.


Conclusion
Status of the claims
Claims 1-3 and 5-18 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.J/Examiner, Art Unit 1632         


                                                                                                                                                                                               /RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635